PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Melanie Deborah HATTO
Application No. 17/035,189
Filed: September 28, 2020
Attorney Docket No. 1362.002US
FOR: PELVIC TILT BRACE
:
:
:          DECISION ON PETITION      
:
:





This is a decision on the request for refund filed December 27, 2021.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $110.00, for fees paid at a large entity rate.  Applicant states 
small entity was already established at the time of the one (1) month extension of time payment. 

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $110.00 was credited to applicant’s deposit account on February 17. 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions
 
cc: 	NEIL JETTER
JETTER & ASSOCIATES, .P.A.
8295 NORTH MILITARY TRAIL
SUITE B
PALM BEACH GARDENS, FL 33410